Order issued May 3, 2013




                                      S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-12-01043-CR
                      ________________________________________

                            ADOLFO RODRIGUEZ, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee


                                       ORDER

                       Before Justices FitzGerald, Murphy, and Lewis

       Based on the Court’s opinion of this date, we GRANT the March 1, 2013 motion of

Valencia Bush for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of

the Court to remove Valencia Bush as counsel of record for appellant. We DIRECT the Clerk

of the Court to send a copy of this order and all future correspondence to Adolfo Rodriguez,

TDCJ No. 1802473, Gurney Transfer Facility, 1385 FM 3328, Palestine, Texas, 75803.



                                                   /David Lewis/
                                                   DAVID LEWIS
                                                   JUSTICE